Citation Nr: 0401004	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  95-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident.

2.  Entitlement to service connection for left eye spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to April 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
appealed decisions were dated in May 1994 (denying service 
connection for left eye spasms) and in January 1999 (denying 
service connection for the residuals of a cerebrovascular 
accident).

The issue of entitlement to service connection for left eye 
spasms was the subject of a Board remand dated in April 1997.  
Both issues now remaining on appeal were deferred in a Board 
decision dated in March 2003, pending further evidentiary 
development.  The March 2003 Board decision contains a 
detailed analysis in the introduction as to which issues were 
before the Board at that time.  Supplementing the discussion 
in the March 2003 Board decision, the Board here notes that 
during the pendency of the veteran's appeal, service 
connection for hearing loss and tinnitus has been granted, so 
that the contentions of the veteran that his hearing loss and 
tinnitus are related to service warrant no further 
adjudicative consideration in the present decision.

An October 1993 expert independent medical examiner's opinion 
obtained by the Board in this case gives rise to a claim for 
service connection for hypertension.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's residuals of a cerebrovascular accident are 
at least as likely as not related to an in-service head 
injury and to the veteran's service-connected PTSD, and are 
medically and epidemiologically connected to his service-
connected diabetes.

2.  The veteran has left eye spasms that are at least as 
likely as not attributable to an in-service head injury.


CONCLUSIONS OF LAW

1.  A cerebrovascular accident was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West  2002); 
38 C.F.R. § 3.303, 3.310 (2003).

2.  Left eye spasms were incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. § 
3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran is service-connected for PTSD, rated as 50 
percent disabling; type II diabetes, rated as 20 percent 
disabling; diabetic peripheral neuropathy of both upper and 
lower extremities, rated as four separate disabilities each 
10 percent disabling; tinnitus, rated as 10 percent 
disabling; and bilateral sensorineural hearing loss and 
headaches, each rated as noncompensably disabling.

He currently seeks service connection for left eye spasms and 
residuals of a cerebrovascular accident, claimed as a 
residual of in-service head trauma experienced during an 
attack upon him by Vietnamese nationals, and as secondary to 
service-connected PTSD. 

At the veteran's October 1963 pre-induction examination, 
clinical evaluation of the head, face, neck, eyes and scalp 
was reported to be normal.  The veteran indicated he had no 
history of eye trouble or other head-related trouble.

A December 1965 X-ray report indicates that the veteran was 
attacked by Vietnamese nationals.  The report indicates no 
radiographic evidence of abnormality of the left hand, left 
elbow or left shoulder.  This is the only service department 
documentation of the attack upon the veteran. 

At his April 1966 service separation examination, clinical 
evaluation of the head and upper extremities was reported as 
normal.  However, both the original examination report and a 
service department photocopy include identical notations by 
checked box of a history of a head injury reported by the 
veteran, but with no further explanation or elaboration.

At VA examinations in 1977 and 1978, the veteran was found to 
have no neurological disability, but to have a chronic 
depressive psychoneurosis of moderate severity.  His somatic 
complaints included chest pains, dyspnea, dizzy spells, and 
pains in both legs, with onset of complaints indicated by 
history to be 4 years earlier when he was treated for a 
collapsed lung.

Private medical records dated from July 1987 forward indicate 
that the veteran was found by CT scan and other diagnostic 
studies to have a history left cortical infarcts and 
ulceration of the right carotid artery.  In December 1987, he 
underwent a right carotid endarterectomy.  The veteran 
continued to be followed and treated for cerebrovascular 
disability in the ensuing years.

VA medical progress notes dated in September 1993 reflect 
continued brain abnormalities and apparently associated 
disability of the lower extremities.

At a November 1994 RO hearing, the veteran, both himself and 
through his representative, described the in-service attack 
upon him by Vietnamese nationals.  He asserted that they had 
his head in the dust, that they forced him to breathe the 
dust, and that he was hit in the head requiring 26 stitches 
to the head and 14 to the chin.  He said he did not pass out, 
but that he was knocked down and then was jumped on and 
beaten over the head.  He said he went to the hospital and 
received stitches for his wounds.  He contended that his 
complaints in the 1970s were related to the in-service head 
injury.  He described his left eye spasms briefly, and said 
that his physicians had been unable to identify the cause of 
the spasms.  He indicated that the eye spasms were temporally 
associated with flare-ups of his cerebrovascular symptoms, 
and that his doctor told him to drink coffee, which would 
make the blood vessels in his head shrink, thereby limiting 
the eye spasms.

A VA CT scan of the brain in November 1997 revealed continued 
cerebrovascular disability.

In March 1998, the RO received a letter from the veteran in 
which he contended, among other things, that he had PTSD 
associated with the in-service December 1965 attack upon him 
by Vietnamese nationals, and that during this attack he 
received a head injury resulting in headaches, eye spasms, 
dizziness, and cognitive problems since service, and further 
resulting in his mini-stroke in 1987.  Since the March 1998 
statement from the veteran, VA has sought multiple medical 
opinions in developing the veteran's claims.  

At October 1998 and December 1998 VA examinations, the 
veteran was found to have PTSD related to events he 
experienced in Vietnam, to include the documented attack upon 
him by Vietnamese nationals; vascular dementia, unrelated to 
the PTSD, manifested by memory abnormalities, reasoning 
deficits and impaired higher level functions; hypertension; 
and a history of cerebral vascular accidents.

In a December 1999 written statement from a Lieutenant who 
served with the veteran in Vietnam, the Lieutenant asserted 
that he recalled that the veteran was injured in an 
altercation with the Vietnamese and sustained injuries to his 
head, left hand and left elbow, and that he was absent from 
duty for several days.

In April 2000, a VA neurological examiner diagnosed the 
veteran as having migraine and tension headaches; dizziness; 
status post old cerebrovascular accident with mild right-
sided weakness; history of left eye spasms; and mild diabetic 
peripheral neuropathy.  The examiner opined that the 
veteran's headaches, tinnitus, hearing loss, left eye spasm, 
and right elbow and right hand pain, were as likely as not 
due to his in-service head injury.

Also in April 2000, a VA psychiatric examiner found that the 
veteran had PTSD, and dysthymia associated with anxiety.

In May 2001, a private physician summarized his 
interpretation of the veteran's medical history and opined 
that, to within a reasonable medical certainty, much of the 
veteran's disability developed secondarily to his head 
trauma, and would not improve.  The noted symptomatology 
included worsening fine and gross motor control; significant 
difficulty concentrating; very poor short and long-term 
memory; vertigo and neuropathy with associated gait 
impairment; and frustration with frequent emotional 
outbursts.

In October 2003, the Board obtained the opinion of an 
independent expert medical examiner in order to facilitate 
resolution of the current appeal.  After reviewing the claims 
file and recounting the veteran's medical history, the expert 
physician opined as follows:

Of the above conditions, hypertension, 
diabetes, cerebrovascular disease and dementia 
are medically and epidemiologically connected.  
Inasmuch as it is a known fact that stress is 
a contributing risk factor in hypertension and 
adult onset diabetes and both of these 
conditions are major risk factors for stroke, 
specifically the small vessel disease type 
demonstrated in this patient, which is a known 
cause of dementia, in my opinion it is more 
likely than not that the patient's dementia is 
related to his CHI [closed head injury] in 
1966 [sic].  This CHI appears to be a 
prominent component in the etiology of his 
PTSD.

The CHI is more likely than not responsible 
for the patient's deafness and tinnitus (early 
onset, no family history, not exposed to 
occupational continuous high level 
environmental noise level) as well as for his 
post concussion headaches.

In summary, after reviewing the voluminous 
medical and non medical records on the patient 
it is my opinion that the patient's deafness 
with tinnitus and the residuals of his 
cerebrovascular disease, including his 
dementia, are directly or indirectly related 
to the result of the CHI suffered in 1966.

Preliminary Matter:  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in detail below, sufficient evidence is of 
record to grant the benefits sought on appeal.  Any further 
fulfillment of the duties to notify and assist would serve no 
purpose.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The attack upon the veteran by Vietnamese nationals is 
documented in a December 1965 X-ray report.  Insofar as this 
was "an event constituting an actual fight or encounter with 
a military foe or hostile unit or instrumentality," see 
VAOPGCPREC 12-99, the Board must accept the veteran's lay 
testimony as sufficient proof of service-connection of the 
alleged head injury during this incident, if consistent with 
the circumstances, conditions, or hardships of his service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  The Board 
finds that the allegation of the head injury is consistent 
with the veteran's service, insofar as lay evidence from a 
fellow serviceman and the service medical records corroborate 
that he was beaten by Vietnamese nationals.  Service-
connection for this injury may be rebutted by clear and 
convincing evidence to the contrary.  See Collette v. Brown, 
83 F.3d 389 (Fed. Cir. 1996).

In addition to the veteran's lay testimony, there is 
documentation of the attack in the form of a December 1965 X-
ray report; an indication by checked box in April 1966 of a 
history of a head injury at the time of the veterans 
separation from service but not at a time shortly prior to 
his entrance into service in October 1963, giving rise to the 
inference that the injury occurred during service; and a 
December 1999 written recollection by a fellow serviceman 
that the veteran was attacked and that his injuries included 
injuries to the head.  Further, private and VA physicians 
have asserted that the veteran has a medical history and 
ongoing symptoms consistent with a closed head injury.  These 
facts, in concert with the presumption afforded the veteran 
by 38 U.S.C.A. § 1154(b), are sufficient to establish that 
the veteran was attacked during service and received a head 
injury when he was attacked.  The silence in the service 
medical records for treatment for a closed head injury does 
raise questions as to the likely severity of the head injury; 
however, this is not the type of "clear and convincing" 
evidence required to rebut the evidentiary presumption 
afforded the veteran by 38 U.S.C.A. § 1154(b).

Further, even if the Board were to contemplate the likely 
severity of the claimed in-service head injury in light of 
the absence of treatment for a closed head injury in the 
service medical records, the Board would be left to consider 
multiple uncontroverted medical opinions etiologically 
linking the veteran's cerebrovascular symptoms and other 
brain-related disabilities with his service-connected PTSD 
and service-connected Type II diabetes, see 38 C.F.R. 
§ 3.310; in light of these alternate theories of entitlement, 
which do not turn on the likely severity of the in-service 
head injury, and which are strongly supported by the medical 
evidence of record, any further analytical or evidentiary 
inquiry by the Board regarding the claimed in-service head 
injury would serve no determinative adjudicative purpose 
under the specific facts of this case.

During the course of this appeal, the RO granted service 
connected for hearing loss and tinnitus, so that the Board 
need not adjudicate the veteran's contentions that these 
conditions are related to his in-service head injury; 
however, the Board does acknowledge for purposes of thorough 
discussion of the issues raised before the Board that the 
October 1993 IME opinion supports the veteran's contentions.

With respect to the veteran's residuals of a cerebrovascular 
accident, such as dementia and cognitive impairment, the 
October 2003 IME opinion states explicitly that these are 
related both to the in-service head injury and to the 
veteran's service-connected PTSD, and are epidemiologically 
and medically connected to his now-service-connected type II 
diabetes.  VA examiners' opinions dated in October 1998, 
December 1998, and April 2000, as well as the opinion of a 
private physician dated in May 2001, are to similar effect.  
Based on these medical opinions, the Board finds that service 
connection for residuals of the cerebrovascular accident is 
warranted.  38 C.F.R. §§ 3.303, 3.310, 3.102.

Further, the April 2000 VA neurological examiner asserted 
that the veteran's left eye spasm was as likely as not 
related to his in-service head injury.  The Board finds the 
veteran as competent to assert the recurring nature of these 
eye spasms during flare-ups of his chronic and permanent 
cerebrovascular symptoms, notwithstanding that they have not 
been observed within the narrow time limits of a VA 
compensation examination.  Accordingly, the Board finds that 
service connection for left eye spasms is warranted as well.  
Id.     


ORDER

Entitlement to service connection for residuals of a 
cerebrovascular accident is granted.

Entitlement to service connection for left eye spasms is 
granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



